Citation Nr: 0407393	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-20 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
June 1969.  

The issue of entitlement to service connection for PTSD was 
previously denied by the Department of Veterans Affairs (VA) 
in a rating decision of July 1989.  The veteran did not 
appeal that determination within one year of the notification 
thereof in August 1989, and the decision became final.  By a 
rating action of July 1991, the RO again denied the veteran's 
claim for service connection for PTSD.  The veteran was 
notified of that determination, and of his procedural and 
appellate rights, by VA letter dated August 30, 1991.  
Thereafter, in February 1992, the RO received a photocopy of 
a letter, dated in January 1992, wherein the veteran 
indicated that he would like to appeal the denial of his 
claim.  However, by letter dated in February 1992, the 
veteran was informed that the photocopied letter could not be 
accepted as a notice of disagreement (NOD) with the July 1991 
rating action; he was advised to submit the original document 
expressing his desire to appeal the claim.  However, the 
veteran failed to reply to the February 1992 letter; 
therefore, the July 1991 rating action became final.  
Subsequently, by a rating action of June 1993, the RO 
determined that new and material evidence had not been 
submitted to reopen the claims for service connection for 
PTSD.  The veteran did not appeal that decision within one 
year of notification thereof in July 1993.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  

This current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of September 2002, by the Regional Office in No. Little Rock, 
Arkansas (RO), which denied the veteran's attempt to reopen 
his claim of entitlement to service connection for PTSD.  An 
NOD with that determination was received in November 2002.  
Several lay statements, newspaper articles and medical 
statements were received in January 2003.  A statement of the 
case was issued in May 2003, and the veteran's substantive 
appeal was received in July 2003.  

On September 15, 2003, the veteran appeared at the RO for a 
videoconference hearing before the undersigned Veterans Law 
Judge sitting in Washington, D.C.  The veteran accepted this 
hearing in lieu of a personal hearing.  A transcript of the 
videoconference hearing is of record.  At the hearing, the 
veteran submitted additional evidence for which he has 
provided written waiver of RO review under 38 C.F.R. 
§ 20.1304.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.  

2.  By a rating action of June 1993, the RO denied reopening 
the veteran's claim for entitlement to service connection for 
PTSD; the denial was based on the absence of stressors to 
support a diagnosis of PTSD.  The veteran did not appeal.  

3.  The additional evidence received since June 1993 consists 
of several lay statements from individuals who served with 
the veteran in Korea, VA medical report showing treatment for 
PTSD, and a DD Form 215, issued in May 2003, which shows that 
the veteran was awarded a Combat Infantryman Badge (CIB).

4.  The additional evidence added to the record since June 
1993, considered in conjunction with the record as a whole, 
bears directly and substantially upon the specific matter 
under consideration, and, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

5.  There is a current diagnosis of PTSD, supported by 
credible evidence of nexus to active wartime service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the June 1993 RO rating decision 
declining to reopen the claim of service connection for PTSD 
is new and material, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a) (2003).  

2.  Resolving the benefit of the doubt in the veteran's 
favor, PTSD was incurred in active wartime service.  38 
U.S.C.A. §§ 1110, 1154(b), (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria.  In order to establish service connection for 
a claimed disability, the facts, as shown by the evidence, 
must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the appellant's current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

During the pendency of the veteran's appeal, the Veterans' 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are now published at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  In view of 
the Board's favorable decision in this appeal, to reopen the 
claim and grant service connection for PTSD, a discussion of 
the VCAA is not necessary.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 C.F.R. § 3.156.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Factual background.  When this case was considered by the RO 
in June 1993, the record was fairly clear.  The record showed 
that the veteran served on active duty from March 1966 to 
June 1969; his military occupational specialty was as a light 
weapons infantryman.  The veteran's report of separation from 
service, DD Form 214, shows that his total active service was 
3 years, with foreign and/or sea service of 1 year, 4 months 
and 7 days.  The report also shows that the veteran was 
awarded the National Defense Service Medal, Armed Forces 
Expeditionary Medal, and Marksman.  

The enlistment examination, conducted in March 1966, was 
negative for any complaints or findings of a psychiatric 
disorder.  On the occasion of his separation examination, 
conducted in May 1969, the veteran reported a history of 
nervous trouble; however, clinical evaluation was negative 
for any findings of a psychiatric disorder.  On the occasion 
of his initial VA examination, in April 1986, the veteran 
complained of sleep difficulty, feelings of hopelessness, and 
social and emotional withdrawal.  The diagnosis was atypical 
bipolar disorder.  

Received in August 1987 were private hospital reports, dated 
from September 1984 to May 1986, reflecting treatment for a 
psychiatric disorder, diagnosed as atypical bipolar disorder.  
These records indicate that the veteran was seen in an 
emergency room in September 1984, at which time he reported 
being shot 3 times in 1979; he stated that he subsequently 
developed periods of severe anxiety and felt as though he was 
going to die.  He stated that the doctors told him that he 
had PTSD.  Following a mental status examination, the final 
diagnosis was atypical bipolar disorder, apparently from 
previous injuries; he was treated with Lithium and his 
symptoms improved.  The veteran was subsequently readmitted 
to the hospital in April 1986; at that time, he was given a 
diagnosis of atypical bipolar disorder with many 
characterological defects (chronic PTSD being the etiology).  

The veteran was afforded a VA examination in April 1989, at 
which time he indicated that he was in the demilitarized zone 
(DMZ) between South Korea and North Korea.  He reported being 
involved in combat and firing a weapon; he also reported 
having been under enemy fire.  The veteran indicated that 
during his period of active duty in the DMZ, there were 
foxholes, mines and shootings going on.  He did not see 
anyone being killed or wounded; however, he was in danger of 
being injured or being killed during an ambush.  The veteran 
indicated that he had recollections and memories of being in 
a foxhole; he stated that he could not fall asleep for fear 
that the North Koreans would cut their throats.  The veteran 
indicated that he was shot in 1979; subsequently, he 
developed flashbacks and blackout spells.  He stated that, in 
1981, he began experiencing nightmares about being shot as 
well as of being in the foxholes.  The veteran reported 
difficulty concentrating, hypervigilance, and exaggerated 
startled response.  Following a mental status examination, 
the examiner stated that the veteran suffered from PTSD, 
which was under control with medication; he stated, however, 
that the PTSD began after the 1979 incident, and was not 
related to the veteran's military service.  

Received in June 1989 was a report of accidental injury (VA 
Form 21-4176), wherein it was reported that the veteran was 
shot in October 1979 while trying to help someone from being 
abducted.  

VA outpatient treatment reports, dated from December 1975 to 
September 1989, reflect treatment for several disabilities, 
including a psychiatric disorder.  Among these records is a 
VA hospital summary, dated in July 1983, indicating that the 
veteran was admitted to the hospital following complaints of 
recurring blackouts.  The veteran explained that he was 
previously told that the blackouts were caused by "nerves;" 
however, he continued to experience problems with blackouts.  
The pertinent diagnoses were generalized anxiety disorder, 
PTSD and panic attack.  

The veteran was afforded a VA compensation examination in 
April 1991, at which he indicated that he was adjusting OK 
after he got out of service until 1975, at which time he 
developed fear of many things including crowds.  The veteran 
indicated that he began experiencing panic attacks in 1977, 
and he started having flashbacks about the DMZ off and on.  
The veteran also reported being shot in 1979 as he was trying 
to help someone.  It was noted that the veteran was 
previously hospitalized for symptoms that included insomnia, 
panic attacks, flashbacks and blackouts; he was diagnosed 
with atypical bipolar disorder.  On mental status 
examination, the veteran was appropriately dressed, but he 
was anxious and tense.  His mood was anxious and depressed.  
His speech was coherent.  He admitted to having phobias, 
panic attacks and some flashbacks about the DMZ.  He denied 
any loosening of associations, flight of ideas, 
hallucinations or delusions.  He also denied any suicidal or 
homicidal ideations at this time.  His cognitive functions 
were within normal limits.  Insight and judgment were fair.  
The pertinent diagnoses were panic disorder with Agoraphobia, 
and PTSD.  The examiner stated that it was his opinion that 
the veteran was impaired in social and vocational 
adaptability as a direct consequence of his psychiatric and 
physical diagnosis.  He further stated that it was his belief 
that the veteran had some mild PTSD symptoms before his 
gunshot wound in 1979, and then his PTSD symptoms exacerbated 
after the gunshot wound in 1979.  

Received in February 1992 was a VA hospital summary, which 
shows that the veteran was seen at a VA hospital in June 1979 
with a history of longstanding neurosis with psychosomatic 
symptoms.  Detailed history was obtained from the veteran's 
girlfriend, who indicated that they had had many fights and, 
during a recent one, he threatened to kill her.  Following a 
psychiatric evaluation, it was determined that the veteran 
had a long-standing neurosis with adjustment problems and 
psychosomatic symptoms.  The final diagnosis was neurosis.  

Received in April 2002 were VA treatment records, dated from 
December 1975 to March 1999, showing treatment for several 
disabilities, including a psychiatric disorder, variously 
diagnosed.  Most of these records were previously discussed 
above.  These records show that the veteran was admitted to a 
VA hospital in July 1983 for complaints of recurring 
blackouts; he stated that he was told that he had problems 
with "nerves."  The veteran indicated that he was still 
experiencing blackouts.  The pertinent diagnoses were 
generalized anxiety disorder, PTSD and panic attack.  

Received in November 2002 was a statement in support of 
claim, wherein the veteran described his military 
experiences.  Significantly, the veteran indicated that his 
company was stationed on the DMZ, where they served on 
Barrier duty.  The veteran reported his company took over the 
18 miles of the DMZ previously guarded by the 1st Cavalry 
until they were sent to Vietnam.  The veteran indicated that 
his company performed guard duty on the South Side of the 
newly erected DMZ fence.  He stated that, while stationed at 
the DMZ, they patrolled the "no man's land."  The veteran 
indicated that while cutting and clearing trees, they worried 
constantly about snipers and being attacked by the North 
Koreans.  The veteran explained that in early January 1968, 
the North Koreans started attacking the South on a regular 
basis; he noted that between the 1st and 20th of January, the 
North Koreans attacked approximately 30 times.  On the night 
of January 22nd, they infiltrated the lines through a 
drainpipe, which ran under the DMZ fence only about 30 feet 
from his foxhole; they headed for Seoul Korea to kill the 
South Korean President.  The veteran indicated that they 
threw everything at them.  The following day, the North 
Koreans seized the U.S.S. Pueblo.  The veteran explained that 
there was a fear of being attacked at any minute.  

Received in January 2003 were several lay statements 
pertaining to the severity of the situation at the DMZ during 
the veteran's period on active duty.  Dr. Mitchell Lerner, a 
military historian, in a statement from dated in December 
2002, explained that between 1967 and 1968 Korea became a 
hotbed of military activity once again.  Dr. Lerner indicated 
that while he could not speak as to the extent of the 
veteran's involvement in military battles at the DMZ, it is 
indisputable that many soldiers stationed near the DMZ were 
involved in battles.  Dr. Lerner noted that in late 1967, the 
Joint Chiefs of Staff reclassified North Korea a "hostile 
fire zone," making American troops stationed there eligible 
for combat medals and awards.  Also received in January 2003 
was a statement from an individual who served in the same 
weapons platoon with the veteran during the period from 
January 1968 to May 1968; he noted that, during that time, 
the company was stationed on the DMZ for the purpose of brush 
clearing, patrolling and security operations.  This 
individual related the details of an incident that occurred 
one night when there were attacked.  He also noted that the 
veteran was present during an event at the DMZ Outpost 
Hendricks where they were urged to use M79 grenade launcher 
against what appeared to be hostile activity at the base of 
the outpost.  

In yet another buddy statement, dated in January 2003, it was 
reported that the veteran was a member of A Company when it 
was participating in work parties and security of work 
parties; the company clearly an area south of the DMZ in 
Korea on the south section of what was known as the Barrier 
Fence.  That individual reported that, during the month of 
January 1968, the veteran's company was displaced from Camp 
Casey to a forward area of Camp Sitman, where they performed 
patrols, guard duty, and barrier security.  He explained that 
firefights were common and that one night the unit came under 
small arms fire and hand grenades.  He recalled that, after 
that incident, the veteran developed the habit of sleeping 
with his eyes open.  He further noted that, as incidents 
continued, the veteran became more nervous and worried about 
infiltrators overrunning his position.  

Also received in January 2003 was a VA medical statement from 
a staff psychiatrist, dated in January 2002, indicating that 
a doctor at the Mental Health clinic referred the veteran to 
the PTSD treatment section; the psychiatrist indicated that 
he saw the veteran on June 14, 2000, at which time he 
confirmed the diagnosis of PTSD.

At his videoconference hearing in September 2003, it was 
argued that the record clearly reflects that a diagnosis of 
PTSD has been made.  It was noted that the veteran served in 
Korea from December 1966 to May 1968, during which time he 
was assigned to an infantry unit.  The veteran indicated that 
he performed patrols, barrier duty in foxholes, and guard 
duty.  The veteran reported that his unit was ambushed while 
cutting and clearing trees near the DMZ.  The veteran 
indicated that he first sought medical treatment in 1979.  He 
indicated that he experienced nightmares, flashbacks, and 
difficulty sleeping as a result of his military experiences.  

Submitted at the hearing was a DD Form 215, Correction To DD 
Form 214, Certificate Of Release Or Discharge From Active 
Duty, dated in May 2003, which shows that the veteran was 
awarded the Combat Infantryman Badge (CIB).  

Analysis.  The Board finds that the newly received medical 
records are both "new and material;" that is, the evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Significantly, the medical 
evidence of record reflects a clear diagnosis of PTSD.  In 
addition, information from the military historians as well as 
the buddy statements verify that the veteran was stationed in 
a hostile zone and was subject to combat related events.  
Moreover, information from the National Personnel Record 
Center (NPRC) includes a DD Form 215 showing that the veteran 
was awarded the CIB, confirming that the veteran was involved 
in combat.  Accordingly, the Board finds that the evidence 
received subsequent to the RO's June 1993 decision serves to 
reopen the veteran's claim for service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  

Having reopened the appellant's claim of entitlement to 
service connection for PTSD, it is now incumbent upon VA to 
consider his claim on the merits.  

To reiterate, service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
current DSM-IV criteria, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2003).  

As noted above, the veteran has provided credible supporting 
evidence of in-service stressors.  Significantly, the record 
indicates that the veteran was a light weapons infantryman, 
which is consistent with his reports of performing barrier 
and guard duty at the DMZ, and the DD Form 215 reflects the 
award of the CIB to the veteran confirming exposure to 
combat.  Moreover, a VA examiner in April 1991 reported a 
diagnosis of PTSD based upon the reported stressors; the 
examiner explained that it was his belief that the veteran 
had some mild PTSD symptoms before his gunshot wound in 1979.

The Board concludes that the evidence shows a current 
diagnosis of PTSD related to the veteran's verified in-
service stressors.  Accordingly, resolving all reasonable 
doubt in the veteran's favor, the Board finds that PTSD was 
incurred in service.  In light of the foregoing, service 
connection for PTSD is warranted.  38 C.F.R. §§ 3.303, 3.304.  


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for PTSD is reopened.  

Service connection for PTSD is granted.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



